In a negligence action to recover damages for personal injury, medical expenses and loss of services, plaintiffs appeal from a judgment of the Supreme Court, Westchester County, entered October 13, 1961 after a jury trial, upon a verdict in favor of the defendant Corino Tauro, dismissing the complaint and awarding to said defendant $161 costs and disbursements “ against the plaintiffs.” Judgment modified on the law and the facts by striking therefrom the provision awarding “ judgment against the plaintiffs” for $161 costs and disbursements; and by substituting therefor a provision awarding judgment for such costs and disbursements against plaintiff Gillick Williams Perry only. As so modified, judgment affirmed, without costs. Early in the trial, the caption of the action was amended so as to make Gillick Williams Perry the only plaintiff, he having arrived at his majority, and the cause of action by his mother and guardian ad litem, Lillian O’Grady, for medical expenses and loss of services was in effect treated as discontinued and was not submitted to the jury. Under such circumstances, it was error to enter judgment against both plaintiffs on the verdict in favor of defendant. On the merits, however, we are of the opinion that, contrary to plaintiffs’ sole contention, reversible error was not committed by the Trial Justice in his charge with respect to contributory negligence. (Eor companion appeal, see Perry v. Tauro, 21 A D 2d 804.) Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.